Citation Nr: 0101783	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel


INTRODUCTION

The veteran served on active duty from February to December 
1969.  He died in July 1999.   This is an appeal from a 
September 1999 rating action by the Department of Veterans 
Affairs (VA) Regional Office St. Louis, Missouri, which 
denied entitlement to service connection for the cause of the 
veteran's death for purposes of VA burial benefits.  The 
appellant is the veteran's brother-in-law and paid a portion 
of the veteran's burial expenses.


REMAND

The record reflects that the veteran had established service 
connection for a psychiatric disability, rated 100 percent 
disabling for many years.  The veteran had also been 
considered incompetent for VA purposes for many years.  

The veteran's death certificate reflects that he died in July 
1999.  The immediate cause of death was reported to be 
aspiration pneumonia that was in turn due to alcoholism.  The 
veteran died at the VA Medical Center, Fayetteville, 
Arkansas.  

A claim for VA burial benefits was submitted in August 1999.  
It was indicated that the total cost had been $875 and that 
$415 had been paid by the family leaving a balance of $474.  
The record reflects that the regional office paid the sum of 
$474 to the funeral home in September 1999.  

In the September 1999 rating action, it was held that service 
connection was not warranted for the cause of the veteran's 
death since his death due to alcoholism was considered to be 
due to willful misconduct.  It was further held that, since a 
total disability evaluation has been in effect for 10 
continuous years immediately preceding the veteran's death, 
basic entitlement to benefits under 38 U.S.C.A. § 1318 was 
established.  The regional office further held that 
eligibility for benefits under 38 U.S.C.A. § 1318 did not 
establish eligibility for the service-connected burial 
allowance.  

In an informal hearing presentation dated in November 2000, 
the appellant's representative maintained that the veteran's 
use of alcohol could not be determined to be willful 
misconduct since the veteran was rated incompetent for VA 
purposes and therefore did not have a willful intent to 
consume alcohol.  

The record reflects that alcohol abuse on the part of the 
veteran was reported on numerous VA examinations conducted 
over the years since the veteran's separation from military 
service.  The Board recognizes that disability compensation 
is not payable for a disability that is a result of a 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110.  In addition, direct service connection 
may not be granted for a disability caused by substance 
abuse.  VAOPGCPREC 7-99 (June 1999).  However, the VA General 
Counsel held in that opinion that service connection under 
38 C.F.R. § 3.310(a) of a substance abuse disability that was 
proximately due to or the result of a service-connected 
disease or injury was not precluded.  The General Counsel 
further held that dependency and indemnity compensation was a 
benefit distinct from disability compensation and it was not 
affected by the prohibition of the payment of disability 
compensation for a substance abuse disability.  Also, in the 
case of Barela v. West, 11 Vet. App. 280 (1998), the United 
States Court of Appeals for Veterans Claims held that 
38 U.S.C.A. § 1110 prohibited only the payment of 
"compensation" for disability due to alcohol and drug abuse 
and did not bar an award of service connection.  

The Board notes that under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096,___ (2000), (to 
be codified at 38 U.S.C.A. §§ 5103 and 5103A), the VA has a 
duty to assist a claimant with regard to his claim.  The 
Board believes that additional information would be desirable 
in this case and the case is REMANDED for the following 
action:

1.  The regional office should obtain the 
veteran's complete inpatient and 
outpatient VA treatment folders, 
including the records of his terminal 
hospitalization at the VA Medical Center, 
Fayetteville, and include those records 
with the claims file. 

2.  The veteran's records should then be 
referred to an appropriate specialist for 
an opinion as to whether the veteran's 
alcoholism was caused by or was related 
to his service-connected psychiatric 
disability.

3.  The appellant's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the appellant and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
unless he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



